Citation Nr: 1542160	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-11 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected heart disability.

2.  Entitlement to an initial rating in excess of 20 percent, prior to July 1, 2013; and in excess of 40 percent from July 1, 2013, for right lower extremity arteriosclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to September 1987 and from December 2003 to February 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2008 rating decisions by the San Juan, Puerto Rico Department of Veterans Affairs Regional Office (RO).  These matters were previously before the Board in July 2012 and June 2013, when they were remanded for additional development.  

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to July 1, 2013, the Veteran's right lower extremity arteriosclerosis was manifested by persistent edema, without stasis pigmentation or eczema.  

2.  From July 1, 2013, the Veteran's right lower extremity arteriosclerosis has been manifested by persistent edema, stasis pigmentation or eczema, and pain, without persistent or intermittent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for right lower extremity arteriosclerosis, prior to July 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

2.  The criteria for a rating in excess of 40 percent for right lower extremity arteriosclerosis, from to July 1, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in December 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence. Additionally, the December 2007 letter provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  Post-service VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Service connection for right lower extremity arteriosclerosis, with an initial 20 percent rating was established, effective July 16, 2007.  A 40 percent rating was assigned, effective July 1, 2013, under Diagnostic Codes 7199-7120.  The Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned Diagnostic Code 7199 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.20 (2015).  The RO determined that the most closely analogous rating criteria were for varicose veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

Under Diagnostic Code 7120, varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent.  Varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated 60 percent.  Varicose veins with findings of massive board-like edema with constant pain at rest are rated 100 percent.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

On April 2008 VA examination, the Veteran reported that he had been having edema in the right lower extremity since the 2007 graft of the right saphenous vein.  He reported that he also had symptoms of pain and weakness and that the edema was worse at bed time and when standing or walking for a prolonged period of time.  On examination, edema was noted to be present.  There was no stasis pigmentation or eczema and no ulceration present.  

At a July 2013 VA examination, the Veteran reported persistent daily pain associated with edema and hyperpigmentation itching.  He reported the symptoms were worse after walking more than 25 yards or standing for more than 15 minutes.  On examination, edema, hyperpigmentation, and diffuse scaling/erythema were present.  The examiner noted symptoms of aching and fatigue in the right leg, persistent stasis pigmentation and eczema, persistent edema, and constant pain.  

Also of record are VA treatment records that show the Veteran receives treatment for a variety of disabilities.  However, those records only note sporadic complaints or findings of edema in the right lower extremity.  The VA treatment records are silent for any complaints or findings of ulceration in  the right lower extremity.  

Therefore, the Board finds that prior to July 1, 2013, the symptoms of the Veteran's right lower extremity arteriosclerosis most nearly approximated the criteria for the currently assigned initial 20 percent rating.  In order to warrant a higher rating, Persistent edema and stasis pigmentation of eczema are required.  The April 2008 VA examination report, found that stasis pigmentation, eczema, and ulceration were not shown.  Additionally, the VA treatment records do not show that the Veteran complained of or was treated for stasis pigmentation, eczema, persistent edema, or ulcerations on the right lower extremity.  The examination and treatment records do not show persistent edema.  The Board finds that preponderance of the evidence is against a finding the right lower extremity arteriosclerosis has resulted in persistent edema, stasis pigmentation, or eczema, and the criteria for an initial higher rating of 40 percent, prior to July 1, 2013, are not met.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

The also Board finds that from to July 1, 2013, the symptoms of the right lower extremity arteriosclerosis most nearly approximated the criteria for the currently assigned 40 percent rating.  In order to warrant a higher rating, persistent ulceration must be shown.  While the July 2013 VA examination showed that the Veteran's the Veteran's right lower extremity arteriosclerosis worsened and he developed persistent stasis pigmentation or eczema, there was no indication on examination that ulcerations were present.  The Board finds that preponderance of the evidence is against a finding the Veteran's right lower extremity arteriosclerosis has resulted in persistent ulcerations, and the criteria for a higher rating of 60 percent, from July 1, 2013, are not met.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

The Board has considered rating the Veteran's right lower extremity arteriosclerosis under other Diagnostic Codes, in order to provide him with the most beneficial rating.  However, as the criteria in Diagnostic Code 7120 most accurately describe the symptoms associated with the service-connected right lower extremity arteriosclerosis, the Board finds that is the most appropriate Diagnostic Code under which to rate the Veteran's disability.  Additionally, the Board notes that in a June 2015 statement, the Veteran's representative argued that functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint could be warranted.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Board finds those criteria are only applicable to disabilities of a joint or joint system.  In this case, the Veteran's disability is not related to a joint, but is venous in nature and therefore, findings related to functional loss of any joint are not relevant to showing that the criteria for a higher rating are met.  

The Board has considered whether the claim for an increased rating for right lower extremity arteriosclerosis should be referred for consideration of the assignment an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The Board concludes that referral is not warranted.  The Veteran's symptoms of right lower extremity arteriosclerosis are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the total disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment as a result of right lower extremity arteriosclerosis, beyond that contemplated by the currently assigned ratings already assigned.  The evidence does not show frequent hospitalization due to service-connected right lower extremity arteriosclerosis.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that an initial rating in excess of 20 percent, prior to July 1, 2013, and a rating in excess of 40 percent from July 1, 2013, is not warranted for service-connected right lower extremity arteriosclerosis.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent, prior to July 1, 2013, and in excess of 40 percent from July 1, 2013, for right lower extremity arteriosclerosis, is denied. 

REMAND

Regrettably, the Board finds that additional remand is necessary before the remaining issue on appeal can be decided.  

Based on the Board's June 2013 remand, the Veteran was provided a VA examination in July 2013 to determine the etiology of hypertension.  After examination, the examiner opined that hypertension clearly and unmistakably pre-existed active service and was not aggravated by active service, or a service-connected disability.  However, the Board finds no evidence of record to indicate that the Veteran was diagnosed with hypertension prior to active service.  In fact, enlistment examinations dated August 1986 and January 1996 are silent for any findings related to hypertension.  Additionally, the record shows that the Veteran was not diagnosed with hypertension until 2005.  Therefore, the Board finds that the July 2013 VA examiner had no clear and unmistakable evidence to form the basis of the opinion that hypertension pre-existed active service and the opinion cannot be used to adjudicate that claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As an adequate examination was not obtained pursuant to the Board's June 2013 remand, because the examiner was non-responsive to the questions clearly posed, compliance with the June 2013 remand has not been achieved.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to determine the nature and etiology of hypertension.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by active service or a service-connected disability, to specifically include service-connected coronary artery disease or lower extremity arteriosclerosis?

(b) Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to specifically include coronary artery disease or lower extremity arteriosclerosis?

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


